10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ay

Case 3:17-cv-05769-RJB Document 228 Filed 01/02/20 Page 1 of 2

The Honorable Robert J. Bryan

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UGOCHUKWU GOODLUCK NWAUZOR, | Case No. 3:17-cv-05769-RJB
FERNANDO AGUIRRE-URBINA,

individually and on behalf of all those DECLARATION OF BRUCE SCOTT IN
similarly situated, SUPPORT OF DEFENDANT THE GEO
GROUP, INC.’S MOTION FOR SUMMARY
Plaintiffs/Counter-Defendants, JUDGMENT
V.

THE GEO GROUP, INC.,

Defendant/Counter-C laimant.

 

 

DECLARATION OF BRUCE SCOTT

I, Bruce Scott, hereby declare:

Le I am the Assistant Facility Administrator of the Northwest ICE Processing Center
(“NWIPC”), a facility that is operated by the GEO Group (“GEO”). I have personal knowledge
of the matters set forth herein. If called as a witness, I could and would testify competently
thereto under oath.

mis In my role, I am responsible for administration of the NWIPC.

a I am familiar with the operations of the NWIPC and the operations related to its
detainees and employees.

4. All detainees at the NWIPC, who participate in the Voluntary Work Program
(“VWP’”’), are in the legal custody of ICE.

5. The NWIPC has never allowed a non-detainee to participate in the VWP.

 

 

 

AKERMAN LLP
eee ee 1900 Sixteenth Street, Suite 1700
(3:17-CV-05769-RJB) — PAGE 1 Denver, Colorado 80202
Telephone: 303-260-7712

51231679:4

 
A BP Ww WN

oOo wo AN DW

10
11
12
13
14
15
16
17
18
19
20
ml
22
23
24
25
26
a}

Case 3:17-cv-05769-RJB Document 228 Filed 01/02/20 Page 2 of 2

On

All participants in the VWP are detainees in the custody of ICE.

a

All participants in the VWP live within the NWIPC.

8. All participants in the VWP sleep within the NWIPC.

9. All detainees, at no cost to them, are provided a living area, clothing, bedding,
regular meals, and healthcare.

10. GEO does not classify any participants in the VWP as employees.

11. GEO does not currently have a formal system in place for uniformly tracking how
many hours each detainee participates in the VWP per day.

12. GEO operates in a number of different jurisdictions and has regional human
resources departments that work with in-house and outside counsel to ensure compliance with
relevant employment laws as they relate to GEO’s employees.

13, GEO currently has approximately 340 employees at the NWIPC.

14. If GEO’s detainees at the NWIPC were to be classified as employees, this would
result in at least 400 additional employees on any given day.

15. To accommodate that number of additional employees, GEO would need to hire
additional human resources personnel, including those with expertise obtaining work
authorization paperwork.

16. Additionally, GEO would eventually need to restructure and renegotiate the
pricing of its contracts with ICE to account for the increased cost.

Li. Implementing these changes, and the associated costs, would be a significant
burden.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct and that I executed this Declaration on the 2nd day of January,

—_

2019, in “IXComa, WA

Bruce A, Sestt Se, Declarant

 

 

 

AKERMAN LLP
DECLARATION OF BRUCE SCOTT 1900 Sixteenth Street, Suite 1700
(3:17-CV-05769-RJB) — PAGE 2 Denver, Colorado 80202
Telephone: 303-260-7712

 

51231679:4

 
